ELLIS, Chief Justice.
Upon application for writ of habeas corpus and request for bond, relator, Larry Dale Beck, heretofore was released on bond by this court from a commitment by the District Court of the 47th Judicial District of Texas for violation of its order of contempt in Cause No. 49,617-A.
In 471 S.W.2d 422, we have this day-vacated the order of the district court and remanded the cause for further proceedings. Writ of habeas corpus is hereby granted and the relator is discharged and his surety released from liability on his bond.